Citation Nr: 0523218	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-37 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased initial rating for irritable 
colon syndrome.


REPRESENTATION

Appellant represented by:	[redacted]


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 through 
February 1973.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine, 
in July 2003, which granted service connection for irritable 
bowel syndrome and assigned a 10 percent rating, effective 
March 25, 2003.  The veteran perfected an appeal of the 
evaluation assigned.

The record also reflects that the veteran submitted 
additional evidence directly to the Board, in the form of 
faxed VA treatment records from January and July 2004, which 
was accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2004).

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran has chronic daily problems with diarrhea.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
irritable colon syndrome have been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 3.102, 4.114 Diagnostic Code 
7319 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

In this case, the veteran first raised his claim of 
entitlement to an increased rating by his May 2004 Notice of 
Disagreement, which was clearly after the July 2003 rating 
decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, the RO sent the necessary preadjudication notice to the 
veteran, addressing the requirements of a claim for service 
connection, by correspondence dated in March 2003.  In 
February 2004, prior to adjudication of the veteran's appeal 
for an increased rating, the RO sent another notice.  This 
letter addressed the requirements to establish a rating 
increase, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any additional evidence that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the August 2004 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claim.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, private medical records, and VA treatment records 
and examination reports.  The veteran had a hearing before 
the Board in April 2005.  Thus, the Board concludes that the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

Service medical records note treatment for diarrhea, 
constipation, abdominal pain, gas, nausea, vomiting, and 
other gastro-intestinal symptoms.  Spastic colitis was 
suspected by the physician.  

In support of his claim, the veteran submitted records of 
treatment with private medical care providers from 1974 
through 2003, which noted complaints of diarrhea and bowel 
trouble in 1980.  

Records through February 2000 were negative for intestinal 
signs, symptoms, or treatment.  In August 2000 he informed 
the nurse practitioner that his bowel movement patterns had 
changed, increasing in frequency.  Apart from an internal 
hemorrhoid, no abnormalities were noted during his physical 
examination.  Between September and October 2000, the veteran 
underwent a colonoscopy.  Findings from the visit indicated 
diverticulosis.

VA treatment records from December 2001 to March 2003 
reference complaints of "messed up bowel function."  This 
complaint pertained to a time-period of 6-8 months, wherein 
the veteran also expressed he experienced rectal urgency, 
incomplete bowel functioning, loose stools and a noisy 
abdomen.  The veteran's service history of spastic colitis 
was noted.  There was no progression of symptoms, change of 
appetite or weight loss at that time.  The veteran was 
diagnosed with an irritable colon.

Private treatment records of a visit with Dr. HAD in April 
2002 indicate continuing constipation, but are otherwise 
negative for abdominal problems.

In a March 2003 VA intake assessment, the veteran discussed 
his history of "messed up" bowels.  He presented to this 
assessment with a chief complaint of anxiety problems.  The 
examiner recorded an impression of generalized anxiety 
disorder.

Notes from a May 2003 VA medical center visit indicate the 
veteran was still having trouble with his bowels and was 
going to the bathroom about four times per day.

During a June 2003 VA examination, the veteran reported his 
history of in-service intestinal problems.  The veteran 
reported taking no medications for his condition, but 
reported a direct correlation between his symptoms and his 
stress level.  He noted that he has 4 to 5 bowel movements 
per day.  Specific complaints from the veteran included:  
cramping, urgency, frequent bowel movements, loose bowel 
movements, worsening of symptoms, generalized discomfort, and 
spontaneous bowel movements.  He also reported that he had 
not had a solid bowel movement in years.  The veteran 
indicated that he did not have nausea or vomiting, but he 
mentioned an irritable bowel.  

On physical examination, positive bowel sounds were noted.  
Abdomen was soft, with a slight palpable tenderness in the 
left lower quadrant.  There were no palpable masses or 
ventral hernias.  The examiner found the veteran's symptoms 
to be consistent with irritable bowel syndrome.  The examiner 
noted that the claims file was reviewed in conjunction with 
the examination.

VA treatment records from August 2003 indicate ongoing 
problems with bowels.  In January 2004, the veteran informed 
VA medical staff of diarrhea.  His prescription of 
amitriptyline was increased to 50 milligrams.  In February 
2004, the veteran indicated his symptoms were worse.

In April 2004, the veteran reported for a VA examination.  He 
complained of explosive diarrhea several times per week.  He 
denied nausea or vomiting.  He said that he had no bowel 
movements after his morning episode.  The veteran indicated 
that he was watching his diet and taking in fiber.  He also 
reported a direct correlation between his stress level and 
his physical symptoms.  The examiner noted that a great deal 
of the veteran's symptoms were related to his anxieties.  

Physical examination did not reveal any abnormalities.  The 
examiner noted the veteran was not anemic, and had never been 
so, and that his weight had been steady.  The examiner 
reviewed the report of a flexible sigmoidoscopy, which was 
negative. The examiner found few objective symptoms, and 
noted that the veteran's symptoms were largely subjective.  
The examiner diagnosed irritable bowel syndrome with 
increased subjective symptoms, but very few objective 
symptoms.

VA treatment records from July 2004 indicate the veteran 
complained of problems with his gastrointestinal tract and 
that he refused a prescription for Bentyl.

During a hearing before the Board of Veteran's Appeals in 
April 2005, the veteran indicated the onset of diarrhea, 
constipation and abdominal distress in the service.  He 
stated that he was given medication from 1974 through 1978, 
but that these medications did not help.  He said that his 
symptoms continued to progress while he raised his children.  
The veteran then discussed losing employment due to a closure 
of the local paper mill.  The veteran stated that he sought 
out records from private medical care, but that many of these 
records were destroyed and two of his treating physicians had 
died.  With respect to VA treatment, the veteran indicated he 
was given Mirtazepine and Quetiapine.  He then said that 
irritable bowel syndrome dictates how he lives his life; 
frequent trips to the bathroom affect job searches and even 
simply leaving home.  He says that his problem is manifested 
by severe and persistent symptoms, and that it occurs every 
day of the year.  The veteran indicated his symptoms mostly 
occurred in the morning.  
 
Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2004). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  In this 
case, the veteran has appealed the disability rating 
initially assigned with the grant of service connection 
effective in March 2003.  Because he has appealed the initial 
rating, the Board must consider the applicability of staged 
ratings covering the time period in which his claim and 
appeal have been pending.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).

The veteran's irritable bowel syndrome is currently rated at 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2004).  The schedular criteria provide a non-
compensable rating for mild irritable colon syndrome with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent disability rating is 
assigned for moderate irritable colon syndrome with frequent 
episodes of bowel disturbances with abdominal distress.  
Finally, a 30 percent disability rating is assigned for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

In this case, much of the competent medical evidence relating 
to the veteran's disability is dependant on the veteran's 
subjective personal accounts.  Although he is not competent 
to diagnose a medical disability or provide a competent 
medical opinion as to the etiology thereof, he is competent, 
as a lay person, to describe his history and visible 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In May 2003, the veteran indicated approximately four trips 
to the bathroom per day.  A June 2003 examiner recorded the 
veteran's accounts of daily bouts with loose bowel movements, 
cramping, urgency, frequent bowel movement, generalized 
discomfort, and spontaneous bowel movements.  This examiner 
found the veteran's current subjective complaints to be 
consistent with irritable bowel syndrome.

In his most recent examination of April 2004, the veteran's 
complaints of explosive diarrhea were noted.  Additionally, 
in a hearing before the Board, the veteran and his 
representative referred to a history of continuous bowel 
problems, with daily morning bouts of loose stools.  The 
evidence suggests that the veteran's symptoms have been 
consistent since March 2003, when the veteran filed his 
claim.  

Resolving all doubt in favor of the veteran, the Board finds 
that the evidence of record, in conjunction with the nature 
of the disability in question, warrants the assignment of an 
increased evaluation of 30 percent, for the veteran's 
irritable bowel syndrome.  This is the maximum evaluation 
assignable for irritable bowel syndrome.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected irritable bowel 
syndrome presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected irritable bowel syndrome, in 
and of itself, interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  The evidence establishes that the veteran is not 
working due to the closing of the paper plant where he 
worked.  Although he indicated difficulty in applying for 
jobs, the Board notes that he testified his symptomatology 
primarily occurs only in the morning, and there is a lack of 
objective symptomatology sufficient to suggest that the 
disorder would result in marked interference with employment.  
Furthermore, the evidence does not establish that the veteran 
has required hospitalization for his condition.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  





ORDER

Entitlement to an evaluation of 30 percent for service-
connected irritable bowel syndrome is granted, subject to the 
laws and regulations governing the disbursement of VA 
benefits.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


